Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
	On page 16 of the amendment, Applicant argued that it is evident that IKAI only teaches the use of the default intra mode when generating the MPM list.
	While Applicant’s arguments are understood, regardless if CCLM prediction or the MPM list mode is used, both are derivation processes of a chroma intra prediction mode for the current chroma block using luma intra prediction mode of the luma block; therefore, the default intra mode is used as luma intra prediction mode of the luma block to derive the chroma intra prediction mode for the current chroma block.
	On pages 16-18 of the amendment, Applicant argued that IKIA or Bross fails to teach the amended claim 1  "making a determination, during a conversion between a current chroma block of a video unit of a video and a bitstream of the video, whether a coding mode of a luma block covering a luma sample located to correspond to a chroma sample at a center of the current chroma block is a specific coding mode; deriving... a variable denoted as lumaIntraPredMode based on the determination." 
However, the Examiner respectfully disagrees.  IKIA clearly teaches making a determination…whether a coding mode of a luma block covering a luma sample located to correspond to a chroma sample at a center of the current chroma block is a specific coding mode (paragraph 0112, The chrominance intra prediction mode IntraPredModeC may use the CCLM prediction or the MPM list mode...The chrominance MPM list uses a DM intra mode in the DM mode (direct mode), a default intra mode, a neighboring intra mode for color-difference neighboring blocks of the target block, a derivation intra mode that is an intra mode corresponding to the neighboring intra mode to which a prescribed value is added, and the like, For example, an intra prediction mode used in luminance blocks corresponding to the target block is used as the DM intra mode. For example, as illustrated in FIG. 4, center (CR), top left (AL), top right (AR), bottom left (BL), and bottom right (BR) are used, For the default intra mode, planar, DC, vertical, horizontal, and top left are used.  It is clear that default intra mode can be a coding mode of a luma block covering a luma sample located correspond to a chroma sample at a center of the current chroma block as shown in fig. 4); deriving…a variable denoted as lumaIntraPredMode based on the determination (paragraph 0111, The luminance intra prediction mode IntraPredModeY may be derived by using a MPM (Most Probable Mode) candidate list including an intra prediction mode estimated to have a high probability of being applied to the target block.  Said intra prediction mode estimated to have a high probability of being applied to the target block is used based on the generation of MPM list and determination of the coding mode of the luma block as taught in paragraph 0112).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKAI et al. (US 2020/0260096) hereinafter “IKAI” in view of Bross “Versatile Video Coding (Draft 6)” JVET-O2001-vE, hereinafter “Bross”.
As per claim 1, IKAI discloses a method of processing video data, comprising:
making a determination, during a conversion between a current chroma block of a video unit of a video and a bitstream of the video (such as the conversion done by the encoder 11 in fig. 2 or the decoder 31 in fig. 3), whether a coding mode of a luma block covering a luma sample located to correspond to a chroma sample at a center of the current chroma block is a specific coding mode (paragraph 0112, The chrominance intra prediction mode IntraPredModeC may use the CCLM prediction or the MPM list mode...The chrominance MPM list uses a DM intra mode in the DM mode (direct mode), a default intra mode, a neighboring intra mode for color-difference neighboring blocks of the target block, a derivation intra mode that is an intra mode corresponding to the neighboring intra mode to which a prescribed value is added, and the like, For example, an intra prediction mode used in luminance blocks corresponding to the target block is used as the DM intra mode. For example, as illustrated in FIG. 4, center (CR), top left (AL), top right (AR), bottom left (BL), and bottom right (BR) are used, For the default intra mode, planar, DC, vertical, horizontal, and top left are used.  It is clear that default intra mode can be a coding mode of a luma block covering a luma sample located correspond to a chroma sample at a center of the current chroma block as shown in fig. 4);
deriving, for a derivation process of a chroma intra prediction mode for the current chroma block (paragraph 0112, The chrominance intra prediction mode IntraPredModeC may use the CCLM prediction or the MPM list mode), a variable denoted as lumaIntraPredMode based on the determination (paragraph 0111, The luminance intra prediction mode IntraPredModeY may be derived by using a MPM (Most Probable Mode) candidate list including an intra prediction mode estimated to have a high probability of being applied to the target block), wherein the variable lumaIntraPredMode is equal to a default intra prediction mode in a case that the luma block is coded with the specific coding mode, and the variable lumaIntraPredMode is equal to a luma intra prediction mode of the luma block in a case that the luma block is not coded with the specific coding mode (paragraph 0012, an intra prediction mode used in luminance blocks corresponding to the target block is used as the DM intra mode. For example, as illustrated in FIG. 4, center (CR), top left (AL), top right (AR), bottom left (BL), and bottom right (BR) are used, For the default intra mode, planar, DC, vertical, horizontal, and top left are used.   It is clear that either DM intra mode or default intra mode is used as luminance intra prediction mode IntraPredModeY);
deriving the chroma intra prediction mode for the current chroma block (paragraph 0112, The chrominance intra prediction mode IntraPredModeC may use the CCLM prediction or the MPM list mode. in a case that the CCLM prediction is available (CCLM applicable, cclm_enabled_flag==1), a flag cclm_flag indicating whether to use the CCLM prediction or not is decoded. In a case that cclm_flag is 1, a CCLM mode is used, and furthermore an index indicating which the CCLM mode is used (SMLM mode or mode) is decoded. In a case that cclm_flag has a value of 0, a chrominance MPM list is generated, and an index mpm_index_chroma in the MPM list is decoded…Derivation of the chrominance intra mode by using the luminance intra mode (DM intra mode) is referred to as a DM prediction), 
performing the conversion based on the chroma intra prediction mode (as shown in figs 2-3, prediction image generation 101 or 308 are based on intra prediction mode generated by intra prediction 113 or 304).  
However, IKAI does not explicitly disclose wherein the chroma intra prediction mode is derived using a first flag indicating whether a cross-component linear model prediction mode is applied to the current chroma block (cclm_mode_flag), a second flag indicating which one of INTRA_LT_CCLM, INTRA_L_CCLM and INTRA_T_CCLM chroma intra prediction modes is applied to the current chroma block (cclm_mode_idx), a third flag indicating an intra prediction mode for chroma samples of the current chroma block (intra_chroma_pred_mode), and the variable lumaIntraPredMode; 
In the same field of endeavor, Bross discloses wherein the chroma intra prediction mode is derived using a first flag indicating whether a cross-component linear model prediction mode is applied to the current chroma block (cclm_mode_flag), a second flag indicating which one of INTRA_LT_CCLM, INTRA_L_CCLM and INTRA_T_CCLM chroma intra prediction modes is applied to the current chroma block (cclm_mode_idx), a third flag indicating an intra prediction mode for chroma samples of the current chroma block (intra_chroma_pred_mode), and the variable lumaIntraPredMode (see table 8-2 of section 8.4.3 in page 164).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by IKAI, with those of Bross, because both references are drawn to the same field of endeavor, because indeed both references describe derivation process for chroma intra prediction mode based on a luma intra prediction mode of the luma block, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of IKAI and Bross used in this Office Action unless otherwise noted.
As per claim 2, Bross discloses in a case that the specific coding mode of the luma block is a matrix based intra prediction (MIP) mode that generates prediction samples of the luma block using a matrix vector multiplication, the default intra prediction mode is determined as a planar intra prediction mode (page 164, section 8.4.3, If intra_mip_flag[ xCb ][ yCb ] is equal to 1, lumaIntraPredMode is set equal to INTRA_PLANAR). 
As per claim 3, Bross discloses wherein in a case that the specific coding mode of the luma block is an intra block copy (IBC) mode that generates prediction samples of the luma block are derived from blocks of sample values of a same video region as determined by block vectors, the default intra prediction mode is determined as a DC intra prediction mode (page 164, section 8.4.3, if CuPredMode[ 0][ xCb ][ yCb ] is equal to MODE_IBC…, lumaIntraPredMode is set equal to INTRA_DC).   
As per claim 4, Bross discloses wherein in a case that the specific coding mode of the luma block is a palette mode that allows to represent or reconstruct the luma block using a palette of representative sample values, the default intra prediction mode is determined as a DC intra prediction mode (page 164, section 8.4.3, if CuPredMode[ 0][ xCb ][ yCb ] is equal to…MODE_PLT, lumaIntraPredMode is set equal to INTRA_DC).
As per claim 5, Bross discloses wherein in a case that the coding mode of the luma block is neither a matrix based intra prediction (MIP) mode, nor an intra block copy (IBC) mode, nor a palette mode, luma intra prediction mode of the luma block is utilized in the derivation process of the chroma intra prediction mode for the current chroma block mode (page 164, section 8.4.3, – If intra_mip_flag[ xCb ][ yCb ] is equal to 1, lumaIntraPredMode is set equal to INTRA_PLANAR. – Otherwise, if CuPredMode[ 0][ xCb ][ yCb ] is equal to MODE_IBC or MODE_PLT, lumaIntraPredMode is set equal to INTRA_DC. – Otherwise, lumaIntraPredMode is set equal to IntraPredModeY[ xCb + cbWidth/ 2][ yCb + cbHeight / 2]). Same motivation of claim 2 is applicable for claim 5.  
As per claims 7, 14, 17 and 20, arguments analogous to those applied for the limitation of claim 1 rejected by Bross are applicable for claims 7, 14, 17 and 20.
As per claim 8, Bross discloses wherein when a chroma format of the video unit is 4:2:2, chroma intra prediction mode X in Table 1 is mapped to a chroma intra prediction mode Y according to a 111Docket No. 130408-8635.US01 pre-defined mapping table, and the chroma intra prediction mode X in Table 1 is set equal to the chroma intra prediction mode Y afterwards (page 164, section 8.4.3, When chroma_format_idc is equal to 2, which means Chroma format is 4:2:2 as shown in table 6-1 of page 19, the chroma intra prediction mode Y is derived using the chroma intra prediction mode X in Table 8-2 as specified in Table 8-3, and the chroma intra prediction mode X is set equal to the chroma intra prediction mode Y afterwards). Same motivation of claim 2 is applicable for claim 8.
As per claim 9, IKAI discloses wherein the default intra prediction mode is not assigned to inter coded blocks (see paragraph 0112).  
As per claim 10, IKAI discloses wherein the conversion includes encoding the current chroma block into the bitstream (such as the conversion done by the encoder 11 in fig. 2).  
As per claim 11, IKAI discloses wherein the conversion includes decoding the current chroma block from the bitstream (such as the conversion done by the decoder 31 in fig. 3).
As per claims 12, 15 and 18, arguments analogous to those applied for claim 1 are applicable for claims 12, 15 and 18; in addition, IKAI discloses using a processor and memory for executing the claimed method (paragraph 0420).
As per claims 13, 16 and 19, arguments analogous to those applied for claims 2-5 are applicable for claims 13, 16 and 19.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482